DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (U.S. Patent No. 6,820,685, “Carter”).

Regarding claim 1, Carter discloses a heat exchanger (figs 3, 4) comprising: 
a plurality of heat transfer pipes (66) that have a form of a meandering shape, in which a plurality of straight pipe parts that extend in an x direction among x, y, and z directions (see annotated figs 3 and 4 below) intersecting with each other and are arranged at intervals in the z direction are connected in a series via a plurality of curved pipe parts (68, 70), and are located in a region through which a heating medium flows and stacked in the y direction, 
wherein the plurality of heat transfer pipes comprises a first heat transfer pipe and a second heat transfer pipe (see annotated fig 4 below), which are adjacent to each other in the y direction and misaligned with respect to each other in the z direction such that, in a view in the y direction, the plurality of straight pipe parts are in a non-overlapping state and parts of the plurality of curved pipe parts are in an overlapping state, and 
wherein a first recessed part (68b, figs 10 and 11) recessed in the y direction is provided in a part of each curved pipe part of the first heat transfer pipe, and 
wherein a part of each curved pipe part of the second heat transfer pipe is fitted into the first recessed part (col 10, lines 19-24).
	
    PNG
    media_image1.png
    753
    712
    media_image1.png
    Greyscale

Regarding claim 2, Carter further discloses wherein each curved pipe part (68, 70) of the first heat transfer pipe (see annotated figs 3 and 4 above) comprises a pair of side surface parts facing in the y direction, and the first recessed part (68b) is provided in each of the pair of side surface parts (see col 10, lines 51-52, as both sides can have dimples 68b).

Regarding claim 3, Carter further discloses wherein each curved pipe part (68, 70) of the first heat transfer pipe comprises a pair of side surface parts facing in the y direction, and the first recessed part is provided only on one of the pair of side surface parts (such as shown in fig 11).

Regarding claim 4, Carter further discloses wherein a second recessed part (68b) recessed in the y direction is provided in a part of each curved pipe part (68, 70) of the second heat transfer pipe (see annotated fig 4 above), and respective formation places of the first and second recessed parts are fitted to each other (see col 10, lines 51-60, as both sides can have dimples 68b).

Regarding claim 5, Carter further discloses wherein the second heat transfer pipe coincides with a configuration of a heat transfer pipe having a same shape and size with the first heat transfer pipe and has been turned upside down (as the heat transfers pipe would be identical upside down).

Regarding claim 6, Carter further discloses wherein, the first and second heat transfer pipes are configured by using metal round pipes (fig 8, the drawings show a metal material, see MPEP 608.02 IX).

Regarding claim 7, Carter further discloses a case (10, fig 2) which houses the first and second heat transfer pipes therein and the heating medium is capable of being supplied to an inside of the case; and a pair of header parts (55, 58) capable for inflow of water and outflow of hot water for each of the first and second heat transfer pipes.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.

Regarding claim 8, Carter further discloses wherein the x and y directions are both horizontal directions, and the z direction is a vertical height direction (such as shown in the figures).

Regarding claim 9, Carter further discloses a water heating device (fig 2) comprising the heat exchanger according to claim 1 (as the water supplied by 50 is heated, see col 5, lines 5-41).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763